--------------------------------------------------------------------------------

RELEASE


KNOW ALL MEN BY THESE PRESENTS that Alexander Dannikov, (“Dannikov”), for good
and valuable consideration, including but not limited to the consummation of a
licensing agreement between Dannikov, Sygnit Corporation and Caduceus Software
Systems Corp. (“Caduceus”), the receipt and sufficiency of which consideration
is hereby acknowledged, agrees as follows:

1. Dannikov hereby remises, releases and forever discharges Caduceus and its
assigns, employees and servants, and, where applicable, the executors,
administrators, successors and assigns from any and all manner of action and
actions, cause and causes of action, suits, debts, dues, sums of money, claims,
demands and obligations whatsoever, at law or in equity, which Dannikov may have
had or now have or which his assigns, receivers, receiver-managers, trustees,
affiliates, and, where applicable, the heirs, executors, administrators,
successors and assigns of his hereafter can, shall or may have existing up to
the present time by reason of any matter cause or thing whatsoever relating to
or arising out of the relationship between the Dannikov and Caduceus relating
to, arising out of or in connection with any and all dealings between the
parties to the date hereof.

2. Notwithstanding the above provision and for greater clarification, this
Release does not apply to any claims that may arise after the date of this
Release.

3. It is understood and agreed that Dannikov shall not commence or continue any
claims or proceedings against anyone in respect of anything hereby released
which may result in a claim or proceedings against Caduceus. If any such claim
or proceeding results in any claim or proceeding against Caduceus, then the
party bringing such claim or proceeding shall indemnify and save harmless the
other party from all resulting liabilities, obligations and costs.

4. Dannikov hereby represents that he is the only party entitled to the
consideration expressed in this Release, and has not assigned any right of
action released hereby to any other firm, corporation or person.

5. Dannikov acknowledges that he has read this document and fully understands
the terms of this Release, and acknowledges that this Release has been executed
voluntarily after either receiving independent legal advice, or having been
advised to obtain independent legal advice and having elected not to do so.

6. This Release is governed by the laws of Nevada, and the parties attorn to the
jurisdiction of the Courts of Nevada with regard to any dispute arising out of
this Release.

7. Execution and delivery of this document by fax shall constitute effective
execution and delivery. Execution of this document by a corporation shall be
effective notwithstanding that its corporate seal is not affixed hereto.

DATED for reference this 9th day of June, 2001.

  /s/ Alexander Dannikov   ALEXANDER DANNIKOV


--------------------------------------------------------------------------------